     Case 1:20-cr-00188-JSR Document 125 Filed 12/02/20 Page 1 of 2
                                                                        Three Bryant Park
                                                                        1095 Avenue of the Americas
                                                                        New York, NY 10036-6797
                                                                        +1 212 698 3500 Main
                                                                        +1 212 698 3599 Fax
                                                                        www.dechert.com


                                                                        MICHAEL J. GILBERT

                                                                        michael.gilbert@dechert.com
                                                                        +1 212 698 3886 Direct
                                                                        +1 212 698 0426 Fax
December 2, 2020


The Honorable Jed S. Rakoff
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Weigand & Akhavan, 20 cr. 188

Dear Judge Rakoff:

On behalf of Ruben Weigand, a defendant in the above-captioned case, we write to advise the Court
that Mr. Weigand does not consent to the exclusion of time under the Speedy Trial Act between
December 1, 2020 and January 15, 2021.

On April 28, this Court set a trial date of December 1, noting that “barring truly extraordinary
circumstances that date [would] not be extended because that is much longer than [the Court] would
normally give.” ECF No. 30 at 12:6–10. On September 3, at a bail hearing for Mr. Akhavan, this
Court described the December 1 trial date as “firm, fixed, final, and unmovable . . . .” Tr. at 8:25–9:2.
However, on November 5, the December 1 trial date was adjourned because of an announcement by
the Chief Judge that no trials would occur within two weeks of a major holiday for public health
reasons. As of the date of this filing, a new trial date has not been set.

Since his arrest, Mr. Weigand has faced considerable hardship. On March 9, 2020, Mr. Weigand was
arrested at Los Angeles International Airport during a layover and subsequently detained at the Santa
Ana City Jail in Orange County, California, pending trial. See ECF No. 26-1 at 4. Given Mr.
Weigand’s diagnosed sleep apnea, concern about potentially severe consequences of exposure to the
virus while in prison were acute. In addition, during the six months he was detained in Santa Ana City
Jail, Mr. Weigand required hospitalization and surgery for a gallbladder condition. See ECF No. 98-
1 at 5.

On October 5, 2020, after multiple bail applications, this Court ordered Mr. Weigand’s release on bail,
subject to stringent conditions, including the requirement that he pay for armed security. ECF No. 112
at 6–8. Mr. Weigand is a German national with no family in the United States. Due to coronavirus-
related travel restrictions, his family has been unable to visit him.

Discovery has been completed and pre-trial motions decided. Given these circumstances, Mr.
Weigand does not consent to further exclusions of time under the Speedy Trial Act.
     Case 1:20-cr-00188-JSR Document 125 Filed 12/02/20 Page 2 of 2

                                              Judge Rakoff
                                              December 2, 2020
                                              Page 2




Respectfully Submitted,

Michael J. Gilbert

Michael J. Gilbert

CC (via ECF): AUSA Christopher J. DiMase
              AUSA Tara La Morte
              AUSA Nicholas S. Folly
